PD-0627-15
                            NO.



Melquiades Hernandez                         §    In the Texas Court of

vs.                                          §    Criminal Appeals

The State of Texas                           §    at Austin, Texas



                                                                  RECEIVED!
                     On Appeal from the Fifth Court of Appeals rfuj»T|
                           in Cause No. 05-14-00495-CR          QQW         ?Rm
                                                                     MMiAco8hi,'Gtovfc
                        Appellant's Motion to Extend the                  FILFD IN
              Time for Filing aPetition for Discretionary Rgygpffl- 0fCRIMINAL APPEALS
                                                                            27 2015
To the Honorable Judges of said Court:
                                                                     Abel Acosta, Clerk
      Comes now Appellant, and respectfully requests that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

      1. On April 27, 2015, Appellant's conviction was affirmed by the Fifth Court

ofAppeals in Cause No. 05- 14-00495-CR styled Melquiades Hernandez v. The State

of Texas.


      2. The present deadline for filing a Petition for Discretionary Review is May

27, 2015. Appellant respectfully requests an extension of time until July 27, 2015.
      3. No previous extension of time has been granted.

      4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to July 27, 2015.


                                        Respectfully submitted,




                                        Melquiades Hernandez, Appellant # 01924943
                                        McConnell Unit
                                        3001 S.Emily Drive
                                        Beeville,TX 78102-8696

                          CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB. 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on 7)7AY Zt,          , 2015.



                                        Melquiades Hernandez, Appellant